 1

 2

 3
                          UNITED STATES DISTRICT COURT
 4
                        CENTRAL DISTRICT OF CALIFORNIA
 5
                                                   Case No. 5:17-CV-02485 (VEB)
 6
     MARIA CHRISTINE BARRERAS,
 7
                            Plaintiff,             JUDGMENT
 8
     vs.
 9
     NANCY BERRYHILL, Acting
10
     Commissioner of Social Security,
11
                            Defendant.
12
           For the reasons set forth in the accompanying Decision and Order, it is hereby
13
     DECREED THAT (1) Plaintiff’s request for an order remanding this case for further
14

15   proceedings is GRANTED and the Commissioner’s decision is REVERSED; (2) the

     Commissioner’s request for an order affirming the Commissioner’s final decision and
16
     dismissing the action is DENIED; (3) judgment is entered in Plaintiff’s favor and this
17

18   matter is REMANDED for further proceedings consistent with the Decision and

19

20                                             1

                  JUDGMENT – BARRERAS v BERRYHILL 5:17-CV-02485-VEB
 1   Order; and (4) this case is CLOSED without prejudice to a timely application for

 2   attorneys’ fees and costs.

 3         DATED this 28th day of May 2019,

 4

 5                                    /s/Victor E. Bianchini
                                      VICTOR E. BIANCHINI
 6                                UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20                                            2

                  JUDGMENT – BARRERAS v BERRYHILL 5:17-CV-02485-VEB
